Citation Nr: 0610369	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  01-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disorders.

2.  Entitlement to service connection for asthma with chronic 
obstructive pulmonary disease (COPD), including secondary to 
cardiovascular disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to December 1952.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 1999, February 2000, and 
September 2001 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claims for 
service connection for cardiovascular disorders and asthma 
with COPD.

When filing his substantive appeal (VA Form 9) in October 
2003 for asthma with COPD, the veteran requested a hearing at 
the RO before a Veterans Law Judge (VLJ) of the Board.  This 
is called a travel Board hearing.  But in January 2004, 
the veteran withdrew his request for a Board hearing at the 
RO.  There are no other hearing requests of record, so the 
Board deems his request for a hearing withdrawn.  See 
38 C.F.R. § 20.704(e) (2005).

The Board issued a decision on August 28, 2003, denying the 
claim for service connection for cardiovascular disorders.  
However, the Board has since vacated that decision, in 
February 2005.  At that time, under separate cover, the Board 
also remanded this claim and the other claim for asthma with 
COPD to the RO (via the Appeals Management Center (AMC)) for 
further development and consideration.  The AMC completed the 
development requested, continued to deny the claims, and 
returned them to the Board for further appellate 
consideration.






FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims  and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claims has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's cardiovascular disorders are 
causally or etiologically related to his military service.

3.  There also is no persuasive medical nexus evidence of 
record indicating his asthma with COPD is causally or 
etiologically related to his service in the military, 
including by way of his cardiovascular disorders.


CONCLUSIONS OF LAW

1.  The veteran's cardiovascular disorders were not incurred 
or aggravated during his active military service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).

2.  The veteran's asthma with COPD was not incurred or 
aggravated during his active military service and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See also Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent VCAA letters in 
April 2001 and July 2005.  The letters explained the type of 
evidence required to substantiate claims of entitlement to 
service connection, as well as indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  Despite the 
inadequate notice provided him regarding a disability rating 
and an effective date if service connection for his 
cardiovascular disorders and asthma with COPD were to be 
awarded, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because, as 
the Board will conclude below, the preponderance of the 
evidence is against his claims, so any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess, 2006 WL 519755, at 
*12 ("Other statutory and regulatory provisions are in place 
to ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) [SOC 
provisions] and 5103A [duty to assist provisions] and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.")

The Board realizes there was no specific mention, per se, of 
the "fourth element" discussed in Pelegrini II, but the 
letter nonetheless explained that the veteran should identify 
and/or submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005) (since reversed on 
other grounds in Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006)), the Court held that requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  

The content of the April 2001 and July 2005 VCAA notices 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The first VCAA notice, in August 2003, was sent after the 
RO's initial adjudication of the claims in December 1999 and 
February 2000.  So this did not comply with the requirement 
that VCAA notice precede the RO's initial adjudication.  
See, again, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006).  But in Pelegrini II, the Court clarified 
that in cases, as here, where the VCAA notice was not issued 
until after the initial adjudications in question - because 
the VCAA did not yet exist when the RO initially adjudicated 
the claims, VA does not have to vitiate the initial decisions 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
Here, the April 2001 and July 2005 VCAA notices provided the 
veteran with ample opportunity to respond before his appeal 
was certified to the Board.  He has not indicated that he has 
any additional relevant evidence which needs to be obtained.  
So under these circumstances, there is no point in returning 
the case to the RO (via the AMC).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Cardiovascular disease will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or the presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his/her entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the Presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that, the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's complete service medical records and service 
personnel records are not currently on file, despite attempts 
by the RO to obtain this evidence.  According to 
correspondence between the RO and the National Personnel 
Records Center (NPRC) - a military records repository, the 
NPRC conducted an exhaustive search for the veteran's service 
medical and personnel records from his period of active duty, 
but were unable to locate them.  It appears the missing 
records were destroyed in a 1973 fire at the NPRC, and that 
attempts to reconstruct these records were unsuccessful.  
When, as here, at least a portion of the service medical and 
personnel records cannot be located, through no fault of the 
veteran, VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  



This unfortunate circumstance notwithstanding, the veteran's 
December 1952 Report of Medical Examination for separation 
from the military is of record.  According to the report, 
clinical evaluations of his lungs, chest, heart, and 
vascular system were normal.  Of particular note, he 
indicated that he did not have any serious injuries, 
operations, or diseases prior to service and that he did not 
have any medical complaints at the time of that evaluation.

Service connection is not warranted for cardiovascular 
disorders.  There is no persuasive medical nexus evidence of 
record indicating or otherwise suggesting the veteran's 
cardiovascular disorders were incurred or aggravated during 
his military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To the contrary, according to D. C. Oliver, 
M.D., the veteran had rheumatic fever as a child - when he 
was 11 years old, in turn causing his current cardiovascular 
disorders by damaging his aortic and mitral valves, which 
have continued to progressively deteriorate over time.  
Presumably because of the 1973 fire at the NPRC, there are no 
service medical records otherwise indicating whether the 
veteran had this 
pre-existing condition when examined for enlistment in the 
military.  The absence of the report of his military 
enlistment examination means this cannot either be confirmed 
or ruled out.  He has specifically denied having a history of 
any serious diseases, including prior to his military 
service; he mentioned this during his military discharge 
examination.  But Dr. Oliver has cited the rheumatic fever 
the veteran had as a child, so well before entering the 
military, as the sole precipitating factor in the later 
development of the cardiovascular disorders at issue.

Furthermore, of equal or even greater significance, there 
were no objective clinical indications of a cardiovascular 
disorder of any sort during the veteran's military separation 
examination.  And indeed even he personally acknowledged 
during that evaluation that he had no relevant complaints 
(pertinent symptoms, etc.), so this in turn suggest that any 
pre-existing condition was not exacerbated during his 
military service - certainly not beyond its natural 
progression.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").

The absence of any relevant complaints or objective clinical 
findings at separation is very probative and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the events in question, when there was no 
incentive - financial or otherwise - to fabricate 
information for personal gain.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).

Even more significantly, there is no medical evidence of 
continuity of symptomatology during the years following the 
veteran's discharge from service in December 1952.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  In fact, post-service VA 
medical records indicate he did not begin treatment for 
cardiovascular disorders until 1974, so more than 20 years 
after his military service had ended.

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's preexisting 
residuals of childhood rheumatic fever chronically worsened 
or increased in severity during or as a result of his service 
in the military beyond their natural progression.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

In addition, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
asthma with COPD, including as secondary to the claimed 
cardiovascular disorders.  There is no persuasive medical 
nexus evidence of record indicating or otherwise suggesting 
the veteran's asthma with COPD was incurred during or as a 
result of his military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  His separation examination report is 
entirely unremarkable for evidence of a respiratory disorder, 
and his lungs and chest were normal.  His asthma with COPD 
was not initially diagnosed until March 1998, so some 
46 years after his military service ended.  Dr. Oliver 
indicated the veteran had a long history of bronchospastic 
airway disease and a remote history of cigarette use.


Dr. Oliver did not relate the asthma and COPD back to 
service.  And since the veteran's cardiovascular disorders 
have not been determined to be attributable to his military 
service, either, this in turn means there are no grounds for 
linking the asthma with COPD to service even on a secondary 
basis under 38 C.F.R. § 3.310(a) and Allen.  The elimination 
of one relationship to service, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  

As already acknowledged, when, as here, a veteran's service 
medical records are unavailable through no fault of his, the 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  But this does not 
lower the threshold for an allowance of a claim, for example, 
where the evidence almost but not quite reaches the positive-
negative balance.  In other words, the legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  That is to say, 
this does not obviate the need for probative medical nexus 
evidence causally relating the current disabilities at issue 
to service.  There remains no such evidence in this case.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so service connection is not warranted.




ORDER

The claim for service connection for cardiovascular disorders 
is denied.

The claim for service connection for asthma with COPD, 
including secondary to the cardiovascular disorders, also is 
denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


